Citation Nr: 0302996	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  02-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to September 5, 1996, 
for the award of service connection for chloracne. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied entitlement to 
an effective date earlier than September 5, 1996, for the 
grant of service connection for chloracne.  In April 2002, 
the Board remanded the claim to the RO for additional 
procedural action.


FINDING OF FACT

A claim, formal or informal, for service connection for 
chloracne was not received prior to September 5, 1996 (years 
after service), and the RO made service connection effective 
from September 5, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to September 5, 
1996, for the award of service connection for chloracne, have 
not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1967 to February 1969, including service in Vietnam.  

On September 5, 1996, the RO received the veteran's initial 
claim for service connection for chloracne.

Thereafter, the RO developed additional evidence in support 
of the claim.  One medical record received is a June 24, 1969 
report of treatment by J.D. Mitchell, M.D.; this doctor 
diagnosed the veteran as having chloracne at that time.  Some 
later medical records also mention chloracne.

In May 1997, the RO granted service connection and a 
noncompensable rating for chloracne, effective September 5, 
1996, the date of receipt of the veteran's claim.

In August 2001, the veteran filed his claim for an earlier 
effective date for service connection for chloracne.

In April 2002, the Board granted a higher rating of 30 
percent for the veteran's service-connected chloracne.  A May 
2002 RO decision implemented the Board's grant of a higher 30 
percent rating for chloracne, and the RO made such higher 
rating effective September 5, 1996.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for an earlier effective date for service connection for 
chloracne.  Relevant records on this issue are already on 
file.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

The veteran seeks an effective date earlier than September 5, 
1996 for service connection for chloracne.  He asserts that 
service connection should be effective from June 24, 1969, 
the date he first received treatment for chloracne.  He also 
asserts that an earlier effective date is warranted under the 
provisions of Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and the specific 
guidance provided in Nehmer v. United States Veterans Admin., 
32 F. Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer II"), and 
Nehmer v. United States Veterans Admin., No. C86-6160 TEH 
(N.D. Cal. Dec. 12, 2000) (class action order), which created 
an exception to the provisions governing the assignment of 
effective dates in certain cases. 

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1);  38 C.F.R. § 3.400, (b)(2).

After reviewing the veteran's claims file, the Board 
concludes that there is no basis for the assignment of an 
effective date prior to September 5, 1996 for service 
connection for chloracne.  While the veteran submitted claims 
for service connection for other conditions prior to this 
date, there is no evidence showing VA receipt of a claim for 
service connection for chloracne, or for any skin condition, 
prior to September 5, 1996.  

The veteran asserts that service connection should be 
effective from June 24, 1969, the date he was first seen and 
diagnosed with chloracne.  A medical record showing such 
treatment on that date was submitted after the veteran filed 
his September 5, 1996 claim for service connection for 
chloracne.  Even if the medical record had been submitted 
before the claim for service connection, the medical record 
by itself does not represent an informal claim for service 
connection, and the date of that medical record does not 
constitute the date of claim for service connection.  
38 C.F.R. § 3.157; Sears v. Principi, 16 Vet.App. 244 (2002).  
A claim or application for VA benefits, whether formal or 
informal, must be in writing and must identify the benefit 
sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 
3.155; Rodiguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); 
Lalonde v. West, 12 Vet.App. 377 (1999).  Here, there was no 
formal or informal claim for service connection for chloracne 
until September 5, 1996, and since this is more than a year 
after service, service connection may not be effective prior 
to September 5, 1996.

The Board has also considered whether the veteran would be 
entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II"), and Nehmer v. United States Veterans Admin., 
No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action 
order), which created an exception to the provisions 
governing the assignment of effective dates in certain cases.  
However, in the instant case, the Board finds that the 
effective date rules as set forth in Nehmer I and Nehmer II 
do not provide the basis for the assignment of an earlier 
effective date as the veteran is not a member of the class in 
Nehmer.  As noted in Williams v. Principi, 15 Vet. App. 189 
(2001), aff'd 310 F.3d 1374 (Fed.Cir. 2002), the Nehmer 
stipulation only invalidates denials of claims which were 
denied on or after September 25, 1985, the effective date of 
now-invalidated 38 C.F.R. § 3.311a, and prior to the May 1989 
date of the Nehmer I court order.  As the veteran's claim was 
not denied between September 1985 and May 1989, the Board 
finds that the Nehmer stipulation provides no basis for an 
earlier effective date.

For the above reasons, an effective date earlier than 
September 5, 1996, for service connection for chloracne, is 
not permitted.  The law, not the evidence, is determinative 
of the outcome of this issue, and as a matter of law, there 
is no entitlement to an earlier effective date for service 
connection for chloracne.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).


ORDER

Entitlement to an effective date prior to September 5, 1996, 
for the award of service connection for chloracne, is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

